Title: From George Washington to Major John Clark, Jr., 27 November 1777
From: Washington, George
To: Clark, John Jr.



Sir
Head Quarters [Whitemarsh, Pa.] 27th Novemr 1777

I have yours of Yesterday and am obliged for the particular information which you give to the points I gave you in charge.
As I have now got the necessary information as to the Enemy’s Works, position &ca what your Friends will particularly attend to, will be, the Return of Lord Cornwallis and his Troops, and what appear after that, to be their intentions. Whether to sit down in quarters for the Winter, or to seek this Army. Some late accounts look as if a War in Europe was not far distant. Persons yesterday from the City mentioned that they heard it talked of among the Officers. desire your Friends to enquire particularly into this Matter. Desire Genl Potters Quarter Master to furnish you with a horse till your own is fit for Service. I am Sir Yr most obt Servt

Go: Washington

